Citation Nr: 0729871	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel	




INTRODUCTION

The veteran had active service from May 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  

The veteran was scheduled for a hearing before the Board in 
September 2006 but was unable to attend this hearing.  He was 
rescheduled for a hearing in January 2007, but he again 
failed to appear.  The veteran has not requested that a new 
hearing be scheduled.  Under these circumstances, his request 
for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702 
(2006).  

A motion to advance the veteran's appeal on the Board's 
docket was granted in August 2007 under the authority of 38 
U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  

The appeal for service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  Hearing loss was not shown during service or for many 
years thereafter; the preponderance of the evidence is 
against a nexus between current hearing loss in either ear 
and any incident of service, to include exposure to excessive 
noise. 

3.  The service medical records are negative for tinnitus; 
there is no post-service medical evidence of tinnitus until 
many years after service; while there is lay evidence of a 
history of long-standing tinnitus, there is no competent 
evidence of a nexus between tinnitus and any incident of 
service, to include exposure to excessive noise. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The veteran had been 
issued multiple VCAA letters.  Prior to the May 2005 rating 
decision, the veteran was issued two letters in August 2004, 
and letters in September 2004, November 2004, and March 2005.  
Subsequent to the May 2005 rating decision, the veteran was 
issued letters in October 2005, November 2005, March 2006 and 
August 2006.  
These notices fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in his 
possession that pertains to the claims.  In addition, the 
March 2006 letter provided notice regarding the establishment 
of disability ratings and effective dates, as required by 
Dingess.  Further, the September 2004, November 2005 and 
August 2006 letters provided the veteran with specific 
information regarding service connection for PTSD and 
requested that the veteran submit evidence regarding his 
alleged in-service stressors.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, some of 
the VCAA letters noted above were issued subsequent to the RO 
decision that is the subject of this appeal.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
September 2006 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  See also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records, VA medical records, and private medical 
records.  The Board notes that it appears that service 
medical records from the veteran's first month of service 
have not been obtained and may have been destroyed.  The 
record, however, does include medical records from the 
remainder of the veteran's service, and includes the 
veteran's discharge examination.  

The Board is aware that in a situation where there is missing 
service medical records VA has a heightened duty to assist a 
claimant in developing his claims.  This duty includes the 
search for alternate medical records, as well as an increased 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, it obligates the Board 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the veteran.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996). 

Regarding the claim for service connection for bilateral 
hearing loss, the Board notes that the veteran underwent VA 
audiological and ear disease examinations in October 2004.  
After review of the examination reports, the Board finds that 
they provides competent, non-speculative evidence regarding 
whether the veteran has a current bilateral hearing loss 
disability that is related to service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the claim for service connection for 
tinnitus, neither VA examiner diagnosed the veteran as having 
tinnitus.  In disability compensation claims, VA must provide 
a medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Notwithstanding the absence of a current medical diagnosis of 
tinnitus, the veteran is competent to establish that he 
current has ringing in the ears.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  However, he did not complain of tinnitus while in 
service, and there is no evidence that documents the 
veteran's complaints of tinnitus from the time of service to 
the date of the veteran's claim, more than 58 years after 
service.  Further, there is no medical evidence or competent 
opinion of a nexus between the currently claimed tinnitus and 
any incident of service.  Given the number of years after 
service before tinnitus was apparent and with no competent 
evidence of a nexus between tinnitus and service, there is no 
duty to provide an examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.  See also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Hearing Loss and Tinnitus

The veteran contends that he was exposed to extreme noise 
while in service.  The veteran specifically contended that 
while in France during World War II, Germans moved 155 
Howitzers over the veteran's foxhole, causing the veteran's 
ears to bleed.  He contends that he has had difficulty 
hearing since that time.  In a letter received by the RO in 
May 2004, the veteran documented his combat exposure, 
including exposure to excessive noise from artillery.

Available service medical records do not indicate any 
treatment for hearing loss.  Prior to discharge, the veteran 
underwent a physical examination in October 1945.  The 
examination report indicates that whisper voice testing was 
15/15 or normal in both ears.

In an undated letter, a clinician notes that the veteran's 
has seen him since 1988.  He noted that since he began seeing 
the veteran he has had a sensory deficit in his left ear.

The claims file includes a September 2004 letter from a 
private medical doctor.  He noted that he first saw the 
veteran in December 1998 for a complaint of hearing loss in 
both ears of many years duration.  The veteran had told the 
clinician that he had worked for a metals company for years 
and during that time he was exposed to significant levels of 
loud noise without hearing protection.  Diagnosis at the time 
was severe to profound bilateral sensorineural hearing loss.  
The clinician found that he was unable to address the issue 
of the veteran obtaining service connection for hearing loss, 
as the veteran "would need records of exactly what [he] did 
while on active duty as well as a history of hearing loss 
related to [his] time in service.

The veteran underwent a VA ear disease examination in October 
2004.  The examiner noted review of the claims file.  History 
obtained at that time included bleeding from the ears after 
exposure to noise during service.  The veteran did not 
remember whether his hearing returned to normal.  He 
indicated that, as he was in active combat, he was not 
treated at the time.  The veteran further noted that he had 
significant noise exposure after service without use of 
hearing protective devices.  The veteran also complained of 
occasional tinnitus; the examiner noted that tinnitus was not 
apparently a major problem.  Audiogram revealed that the 
veteran had profound sensorineural hearing loss bilaterally 
and discrimination scores could not be obtained.  

The examiner opined that the veteran's profound hearing loss 
was not as likely as not related to his noise exposure while 
in the service.  He suspected that the veteran had some mild, 
maybe temporary threshold shift from the concussion and may 
have left the service with a mild loss but the subsequent 
hearing loss was not related to the veteran's tour of duty.

At the audiological examination performed the same day, 
testing showed puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
90
105
105
105
105
LEFT
80
105
105
105
105

The veteran's speech recognition scores using the Maryland 
CNC Test were 0 percent bilaterally.  

The examiner performing this examination also noted the post-
service noise exposure, highlighting that the veteran worked 
at a metals company for 31 years.  The examiner further 
reported that the veteran reported intermittent moderate 
tinnitus in the left ear.  She diagnosed moderate to 
moderately severe sloping to profound sensorineural haring 
loss bilaterally.  The examiner opined that, based on her 
review of the claims file and on the veteran's history of 
noise exposure while working at a metal factory for 31 years 
without noise protection, it was not likely that the hearing 
loss was incurred in the service; it was more likely that the 
hearing loss was incurred during post-service noise exposure.  

Additional medical records document the severity of his 
current hearing loss and surgery for a cochlear implant.

The Board notes, that for the purposes of applying the laws 
and administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Analysis:  Hearing Loss and Tinnitus

The Board finds that the veteran does not having hearing loss 
or tinnitus attributable to service.  Service medical records 
do not indicate that the veteran sought treatment for hearing 
loss or tinnitus while on active duty.  In addition, the 
veteran was not found to have hearing loss or tinnitus upon 
his separation from service examination.  Nevertheless, based 
on the circumstances of the veteran's service, the Board does 
not doubt that the veteran was exposed to significant noise 
during part of his May 1943 to October 1945 WW II service.  
See 38 U.S.C.A. § 1154(b).  That statute provides that, in 
the case of a veteran who engaged in combat with the enemy 
during a period of war, such as the combat-wounded veteran in 
this case, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  However, 
38 U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  As explained in more detail 
below, there is no supportive nexus opinion here with respect 
to the claim for service connection for tinnitus and the 
preponderance of the competent opinion evidence weighs 
against the claim for service connection for hearing loss.  
It is also pertinent to point out that the veteran has also 
reported that he was exposed to significant noise exposure 
after service over a period of decades.  

Regarding bilateral hearing loss, audiological testing 
reveals that the veteran has a current severe bilateral 
hearing loss disability under VA regulations.  See 38 C.F.R. 
§ 3.385.  However, such was first diagnosed many years after 
service and the record does not contain a medical opinion 
that links the veteran's current hearing loss to service.

There are opposing opinions regarding the claimed nexus 
between hearing loss and tinnitus.  The Board notes that that 
the veteran's private clinician provided an opinion regarding 
whether there was a link between the veteran's service and 
his current hearing loss.  In the October 2004 ear disease 
examination that examiner opined that the veteran's bilateral 
hearing loss was not as likely as not related to service, but 
then noted that he may have had a "mild, maybe threshold 
shift from the concussion."  As the examiner indicated that 
he was not certain in his opinion, it was equivocal in 
nature.  The Board notes, however, that an audiologist's 
October 2004 opinion found that it was not likely that his 
hearing loss was incurred in service and more likely that it 
was related to post-service noise exposure.  The latter 
opinion is less equivocal in nature and was based upon a 
review of the record.  It was also supported by a rationale 
with citation to the clinical record.  Specifically, the 
audiologist pointed to the veteran's history of working in a 
metal factory for 31 years without ear protection and 
concluded it was more likely his hearing loss was due to 
post-service noise exposure.  

The veteran is competent to testify as to his noticing some 
degree of hearing loss and there is no reason shown to doubt 
his credibility.  See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge). 
However, while the veteran asserts that his current hearing 
loss is related to service, he is not deemed competent to 
provide a medical opinion on the diagnosis of a hearing loss 
disability as defined by the applicable regulation, 38 C.F.R. 
§ 3.385, nor is he competent to provide an opinion on the 
etiology of his hearing loss disability, particularly here 
with a long history of post-service noise exposure (31 years 
in a metal factory), in addition to his acoustic trauma 
during his 1943 to 1945 period of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Thus, while the 
veteran's lay assertions have been considered, they do not 
outweigh the competent and most probative medical evidence of 
record, which does not show that the veteran's current 
hearing loss is related to service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Therefore, 
the preponderance of the medical evidence indicates that 
there is no nexus between this noise exposure and current 
hearing loss. 

Regarding tinnitus, although there is no medical evidence 
diagnosing the veteran as having tinnitus, the two October 
2004 examination reports document the veteran's complaints of 
tinnitus.  Moreover, lay evidence in the form of statements 
or testimony by a claimant is competent to establish evidence 
of symptomatology where symptoms are capable of lay 
observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Such is 
the case with ringing in the ears, or tinnitus.  The medical 
records in the claims file, however, do not indicate that the 
veteran has sought treatment for tinnitus prior to his 
current claim and there is no medical evidence or competent 
opinion that links his current diagnosis to any remote 
incident of service.

In further support of these conclusions, the Board notes that 
there is an absence of records showing treatment for hearing 
loss prior to 1988 and any notation of tinnitus until the 
veteran's claim, which are gaps of 43 years and 58 years 
respectively.  To the extent that the veteran is contending 
that has bilateral hearing loss and tinnitus since service 
reflects continuity of symptomatology (see 38 C.F.R. 
§ 3.303), it is outweighed by the absence of any 
contemporaneously recorded post-service medical evidence 
indicative of evaluation or treatment for these disabilities 
until decades post-service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.

  
                                                             
REMAND

       Factual Background:  PTSD

The veteran contends that he has PTSD due to combat 
experiences in World War II.  The claims file includes a 
letter written by the veteran and received in May 2004 in 
which he recounts his war-time combat experiences.  The 
veteran's DD 214 indicates that he was a Field Lineman and 
participated in "battles and campaigns" in Normandy, 
Northern France, Rhineland and Central Europe.

The claims file also includes a March 1957 discharge summary 
documenting the veteran's VA hospitalization in February and 
March 1957 for a psychiatric disability.  The record notes 
that the veteran was treated for anxiety and depressive 
reaction.  His complaints upon admission were headaches, 
backaches, profuse sweating, inability to sleep and stomach 
aches.  He reported that he had had periodic nervous spells 
since leaving the service.  When asked what precipitated the 
need for hospitalization, the veteran noted his recent 
divorce.  Diagnosis was moderately severe anxiety reaction.  
In an October 1957 rating decision, the RO denied service 
connection for anxiety reaction, noting no evidence of 
psychiatric treatment or complaint during service.  

Additional records document that the veteran has been treated 
for psychiatric disabilities.  Recent medical records show 
that the veteran is diagnosed as having depression 
(depressive disorder).  The claims file does not indicate 
that the veteran has been diagnosed as having PTSD. .

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  38 C.F.R. § 4.125(a) 
provides that if the diagnosis of a mental disorder does not 
conform to the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) or is 
not supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  
                                                              
Analysis

It is not clear whether the veteran engaged in combat during 
his period of World War II service.  This should be 
clarified.  If he did, the veteran must then be affording a 
VA psychiatric examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, a competent opinion 
must be obtained addressing the contended causal relationship 
between his PTSD and combat duty if confirmed or a stressor 
if verified.  38 U.S.C.A. § 5103A(D) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007).

In view of the foregoing, this matter is REMANDED for the 
following actions:

1. The veteran must be contacted in 
writing and afforded one last opportunity 
to provide any additional information 
regarding the who, what, when, where, and 
how as to each of his claimed in-service 
engagements in combat with the enemy and 
those claimed in-service stressors 
leading to the onset of his PTSD.  An 
appropriate period of time should then be 
permitted for a response.

2.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in the preceding 
paragraph, the AMC/RO must thereafter 
enter a formal determination, following 
any development deemed necessary by the 
AMC or RO, as to whether the veteran 
engaged in combat with the enemy during 
his period of active duty.  Notice to the 
veteran of the determination entered and 
affording him a reasonable period to 
respond must follow.

3.  Regardless of whether or not the 
veteran responds to the request set forth 
in the preceding paragraph Number 1 and 
if combat duty is not confirmed, the 
AMC/RO must prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of his PTSD 
using any and all information regarding 
the veteran's claimed stressor(s) 
previously provided by him or others.  
This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents must then be sent to 
the United States Army & Joint Service 
Records Research Center (USAJSRRC) with a 
request that an attempt be made to 
corroborate the alleged stressor(s).  If 
additional information from the veteran 
is found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought by the AMC/RO 
from the veteran.  If the veteran does 
not then respond, no further input from 
the USAJSRRC need be sought.

4.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by the RO/AMC a written 
report detailing the nature of any in-
service stressful event(s), verified by 
the USAJSRRC or through other documents. 
If no stressor is verified, that should 
be so stated in such report.

5.  If and only if credible supporting 
evidence of combat duty or an in-service 
stressor is shown, the RO/AMC must 
arrange for the veteran to be afforded a 
VA psychiatric examination to determine 
if he meets the diagnostic criteria for 
PTSD and, if so, whether such is linked 
to combat duty if confirmed or a verified 
in- service stressor.  The RO must inform 
the psychiatrist of the verified in-
service stressor(s) and forward the 
claims folder in its entirety to that 
psychiatrist for review.  The psychiatric 
evaluation must include a review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner must then offer an opinion 
addressing the following questions:

Does the veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)?  If 
so, is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's PTSD is causally 
linked to combat duty (if confirmed) 
or a verified in-service 
stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation. More likely and as 
likely support the contended onset date 
or causal relationship; less likely 
weighs against the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.

6.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, inclusive of 
38 C.F.R. § 3.304(f) (2006).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development. No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


